

Exhibit 10.4
 


 
INTERCREDITOR AGREEMENT
 
THIS INTERCREDITOR AGREEMENT (this “Agreement”) dated as of July 14, 2008 by and
among a21, Inc, a Delaware corporation (“Company”), Applejack Art Partners, Inc.
(“Senior Lienholder”), and AHAB International LTD / AHAB Partners LP (“AHAB”) as
agent for itself and the other holders of $15,500,000 of the Company’s
convertible term notes, and those purchasers (the “Purchasers”) of Notes set
forth on Schedule A annexed hereto and Udi Toledano as administrative and
collateral agent for the holders of such Notes (collectively, AHAB, the
Purchasers and Udi Tolendano as administrative and collateral agent, are
hereinafter referred to as the “Subordinate Lienholders”).
 
RECITALS
 
A.  
Senior Lienholder has agreed to provide Company with financial accommodations to
support Company’s working capital needs.  In connection therewith, Company has
granted Senior Lienholder a security interest in all of Company’s now owned or
hereafter acquired assets (the “Collateral”).

 
B.  
AHAB and the Purchasers have provided Company and/or its affiliates from time to
time with financial accommodations to support Company’s and/or its affiliate’s
working capital needs. In connection therewith, Company and/or its affiliates
have granted certain of the Subordinate Lienholders security interests in the
Collateral.

 
C.  
It is a condition precedent to Senior Lienholder providing and continuing to
provide financial accommodations to Company that Senior Lienholder and
Subordinate Lienholders enter into this Agreement by which the parties shall
establish certain of their respective rights, priorities and duties as respects
the Collateral.

 
NOW, THEREFORE, the parties hereto agree as follows:
 
1. Priority of Liens on Collateral.  Notwithstanding the date, manner or order
of perfection of the security interests and liens granted to Senior Lienholder
and Subordinate Lienholders, and notwithstanding any provisions of the Uniform
Commercial Code, or any applicable law or decision or the agreements between
Senior Lienholder and Company or the agreements between Subordinate Lienholders
and Company, or whether either Senior Lienholder or Subordinate Lienholders
holds possession of all or any part of the Collateral, as between Senior
Lienholder, on the one hand, and Subordinate Lienholders, on the other hand,
Senior Lienholder shall have a first and prior security interest in the
Collateral and Subordinate Lienholders shall have a second and subordinate
security interest in the Collateral. As between AHAB, on the one hand, and the
Purchasers and Udi Toledano as administrative and collateral agent for the
holders of such Notes, on the other hand, that certain intercreditor agreement
dated May 15, 2006 (the “Subordinate Intercreditor Agreement”) shall govern
their relationship and the priority of their respective security interests in
the Collateral.

 
 

--------------------------------------------------------------------------------

 
 
 
2. Enforcement Actions.
 
(a) Until all the obligations and liabilities owing by Company to Senior
Lienholder which for purposes of this Agreement shall not exceed $500,000 (the
“Senior Lienholder Obligations”) are paid in full, neither AHAB nor any
Purchaser nor Udi Toledano as administrative and collateral agent for the
holders of such Notes shall (i) take, or support any other person or entity in
taking, any Enforcement Action (as defined below) with respect to the Collateral
or (ii) contest, protest or object, or support any other person or entity in
contesting, protesting or objecting, to any Enforcement Action brought by or
otherwise taken by the Senior Lienholder with respect to the Senior Lienholder
Obligations and/or the Collateral.  As used in this Agreement, “Enforcement
Action” shall mean any demand for payment or acceleration of the obligations and
liabilities owing by Company to AHAB or any Purchaser or Udi Toledano as
administrative and collateral agent for the holders of such Notes, the exercise
of any rights and remedies with respect to any Collateral securing such
obligations and liabilities or the commencement or prosecution or enforcement of
any of the rights and remedies under any agreement made by Company with or in
favor of AHAB or any Purchaser.
 
(b) After the occurrence of an Event of Default by Company under that certain
commercial loan agreement of even date herewith between Senior Lienholder and
Company (the “Loan Agreement”), Senior Lienholder’s rights with respect to the
Collateral shall include the right to release any or all of the Collateral from
its security interest therein and the security interest of Subordinate
Lienholders therein (without any further action on the part of Subordinate
Lienholders) in connection with any sale or other disposition of the
Collateral.  Without limiting the foregoing, if Senior Lienholder shall
determine, in connection with any sale or other disposition of any Collateral
that the release of the security interest of Senior Lienholder on any such
Collateral in connection with any such sale or other disposition is necessary or
advisable, Subordinate Lienholders shall execute and deliver such release
documents and instruments and shall take such further actions as Senior
Lienholder shall request.  Subordinate Lienholders hereby appoint Senior
Lienholder and any officer or duly authorized person of Senior Lienholder, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power of attorney in the place and stead of Subordinate Lienholders,
and in the name of Subordinate Lienholders or in Senior Lienholder’s own name,
from time to time, in Senior Lienholder’s discretion, for the purposes of
carrying out the terms of this subsection, to take any and all appropriate
action and to execute and deliver any and all documents and instruments as may
be necessary or desirable to accomplish the purposes of this paragraph,
including, without limitation, any financing statements, endorsements,
assignments or other documents or instruments of transfer (which appointment,
being coupled with an interest, is irrevocable).  Subordinate Lienholders hereby
ratify all that said attorneys shall do or cause to be done under this
subsection.

 
 

--------------------------------------------------------------------------------

 

 


 
3. Distribution of Proceeds of Collateral.
 
(a) All proceeds of Collateral resulting from the sale or other disposition of
Collateral, whether or not in connection with or resulting from any Enforcement
Action or any proceeding or other action under any law relating to bankruptcy,
insolvency, reorganization, or relief of debtors, shall be distributed first to
Senior Lienholder until all the Senior Lienholder Obligations shall have been
paid in full and the balance, if any, to AHAB for application to the obligations
and liabilities owing by Company to AHAB and the Purchasers and Udi Toledano as
administrative and collateral agent for the holders of such Notes in accordance
with the provisions of, and the priorities set forth in, the Subordinate
Intercreditor Agreement.
 
(b) Until all the Senior Lienholder Obligations are paid in full, any proceeds
constituting Collateral which may be received by AHAB or any Purchaser shall be
segregated and held in trust and promptly paid over to Senior Lienholder, in the
same form as received, with any necessary endorsements.  If Subordinate
Lienholders fails to make any such endorsement or assignment, Senior Lienholder
is authorized to make the same as agent for Subordinate Lienholders (which
authorization, being coupled with an interest, is irrevocable).
 
(c) The provisions of this Section 3 are solely for the benefit of Senior
Lienholder, on the one hand, and AHAB and the Purchasers, on the other hand, and
not for the benefit of any other person or entity.
 
4. Bailee for Perfection.  Each of Senior Lienholder, on the one hand, and
Subordinate Lienholders, on the other hand, acknowledges and agrees that to the
extent that it (or its agent) retains physical possession or control of any of
the Collateral, it (or its agent) shall hold such Collateral on behalf of the
other so that for purposes of perfecting any security interest or lien in any
Collateral it acts and holds such Collateral on behalf of Senior Lienholder and
Subordinate Lienholders.  Nothing in this Section 4 shall affect the relative
priorities in and to the Collateral, all of which shall be governed by Section 1
of this Agreement.
 
5. Consent to Security Interest.  Senior Lienholder agrees that, notwithstanding
any contrary provision in any agreement between Company and Senior Lienholder,
Company may grant a security interest to any Subordinate Lienholder in the
Collateral and agrees that the grant of such security interest shall not
constitute a default or event of default by Company under any agreement between
Company and Senior Lienholder.  Subordinate Lienholders agree that
notwithstanding any contrary provision in any agreement between Company and any
Subordinate Lienholder, Company may grant a security interest to Senior
Lienholder in the Collateral and agrees that the grant of such security interest
shall not constitute a default or event of default by Company under any
agreement between Company and any Subordinate Lienholder.

 
 

--------------------------------------------------------------------------------

 

 


 
6. Extensions and Renewals.  Senior Lienholder hereby consents to and waives
notice of any and all extensions and renewals of Company’s obligations to
Subordinate Lienholder, any or all of which, at Subordinate Lienholder’s option,
may be for a period longer than the period of the renewed or extended
obligation.
 
7. No Obligation.  This Agreement shall not be construed to give rise to any
obligation on the part of any Subordinate Lienholder to assume or pay any
indebtedness of Company to Senior Lienholder, nor shall this Agreement be
construed to give rise to any obligation on the part of AHAB or any Purchaser to
provide to Company any amount or enter into other financing arrangement with
Company.  This Agreement shall not be construed to give rise to any obligation
on the part of Senior Lienholder to assume or pay any indebtedness of Company to
AHAB or any Purchaser, nor shall this Agreement be construed to give rise to any
obligation on the part of Senior Lienholder to provide to Company any amount or
enter into other financing arrangement with Company.
 
8. Insolvency.  If Company shall make a general assignment for the benefit of
creditors or if any proceeding or other action under any law relating to
bankruptcy, insolvency, reorganization, or relief of debtors or seeking
appointment of a receiver, trustee, custodian, or similar official for Company
or any part of the Collateral shall be commenced by or against Company, this
Agreement shall remain in full force and effect.
 
9. No Waiver.  Nothing contained in this Agreement and no act, inaction or
action taken or done by Senior Lienholder or any Subordinate Lienholder pursuant
to the powers and rights granted hereunder or under any document executed in
connection herewith shall be deemed to be a waiver by Senior Lienholder or any
Subordinate Lienholder of any of its rights and remedies against Company under
applicable law or under any agreements and/or documents executed with or in
favor of Senior Lienholder or any Subordinate Lienholder, or in respect of, any
of the obligations owing by Company to Senior Lienholder or AHAB or any
Purchaser.
 
10. Severability.  If any provision of this Agreement or the application thereof
to any person or circumstances shall be invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such provisions to other
persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.
 
11. Headings.  All headings used herein are for convenience of reference only
and do not constitute a substantive part of this Agreement and shall not effect
its interpretation.
 
12. Amendment.  This Agreement may not be amended or changed in any respect or
in any manner other than by a writing signed by the parties hereto.
 
13. Effectiveness.  Notice of acceptance hereof is waived.  The provisions of
this Agreement are effective upon execution of this Agreement.

 
 

--------------------------------------------------------------------------------

 

 


 
14. Assignment.  This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns.
 
15. Governing Law.  This Agreement shall be construed in accordance with,
without giving effect to principles of conflicting laws governed by the State of
New York.
 
16. Signatures.  This Agreement may be executed by the parties hereto in one or
more counterparts, each of which shall be deemed an original and all of which
when taken together shall constitute one and the same agreement.  Any signature
delivered by a party by facsimile or electronic transmission shall be deemed to
be an original signature hereto.
 


 
[Signature Page to Follow]

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 


APPLEJACK ART PARTNERS, INC.
AHAB International LTD / AHAB Partners LP
 
By:                                                                
Name:                                                                
Title.:                                                                
By:                                                                
Name:                                                                
Title.:                                                                 
 
a21, INC.
 
By:                                                                
Name:                                                                
Title.:                                                                



Okoboji Trust




By:_____________________________
James Willenborg, Trustee






_____________________________
James Willenborg









 
 

--------------------------------------------------------------------------------

 



Millennium 3 Opportunity Fund, LLC




By:_____________________________
Udi Toledano, Member Manager








________________________________
Gerald Katcher










Entrust Capital Frontier Fund, LP


BY:  Bantry Bay Partners, LLC


BY: _____________________________
Eric Zachs, Managing Member






Udi Tolendano, as administrative and collateral agent:






_______________________________



 
 

--------------------------------------------------------------------------------

 





SCHEDULE A


ART SELECT Note Holders






Okoboji Trust


Millennium 3 Opportunity Fund, LLC


Gerald Katcher


Entrust Capital Frontier Fund, LP


 

 